Citation Nr: 1512064	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  09-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than January 30, 2010, for the award of a total disability rating based upon individual employability (TDIU).

2. Entitlement to an effective dater earlier than October 3, 2009, for the award of a 20 percent evaluation for right lower extremity radiculopathy.

3. Whether May 14, 2012 was the proper effective date for the reduction of dependency allowance compensation payments.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1970 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  The issue of proper effective date for the reduction of dependency allowance compensation payments comes before the Board for the on appeal from an August 2013 notification by the RO of reduction in compensation payments. 

In December 2011, the Board remanded the issue of entitlement to an earlier effective date for TDIU because the issue was inextricably intertwined with the issue of increased evaluation for a lumbosacral strain, then on appeal.  In December 2012, the Board remanded the issue for a clarifying medical opinion.

The December 2012 remand also directed the RO to issue a Statement of the Case on the issue of entitlement to an earlier effective date for a 20 percent evaluation for right lower extremity radiculopathy.  The RO did so in June 2013.  The Veteran submitted a substantive appeal in July 2013.  Accordingly, the issue of an earlier effective date for an evaluation of 20 percent for right lower radiculopathy is before the Board.  As the RO has completed the directed development for both issues, the case has been returned to the Board for further appellate review.

As noted in the prior two Board remands, while the Veteran perfected an appeal as to the issue of an increased evaluation for right lower extremity radiculopathy, he withdrew his appeal as to that issue prior to certification of the present appeal to the Board.  Therefore, that issue is no longer in appellate status.  See 38 C.F.R. § 20.204 (2014).

The issue of the proper effective date for the reduction of dependency allowance compensation payments is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. Prior to January 30, 2010, the Veteran's service connected disabilities do not meet the percentage requirements for TDIU and do not preclude substantially gainful employment.  Factors warranting a referral for TDIU on an extraschedular basis prior to January 30, 2010, are not present.

2. Beginning January 15, 2008, right lower extremity radiculopathy manifested as moderate neuropathy.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than January 30, 2010, for TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.400, 4.16 (2014).

2. The criteria for an effective date of January 15, 2008, and no earlier, for the award of a 20 percent evaluation for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In that regard, TDIU was granted by the September 2010 rating decision on appeal, effective from January 30, 2010, and a 20 percent evaluation was granted for right lower extremity radiculopathy in a November 2009 Decision Review Officer Decision.  The Veteran is appealing the effective dates assigned.  Because the RO granted the Veteran's claim of entitlement to TDIU and an increased rating, such claims are now substantiated.  His filing of notices of disagreement as to the effective dates assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2012).   Rather, the Veteran's appeal as to the effective dates assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This was accomplished in the statements of the case issued in June 2013 and September 2013.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve an earlier effective date for the award of TDIU and a right lower extremity radiculopathy evaluation of 20 percent.

The Board notes that service treatment records were associated with the claim file since the last RO adjudications.  As the current issues on appeal are earlier effective dates for increased ratings claims, the Board finds the Service Treatment Records are not relevant.  Furthermore, additional pertinent medical evidence, including an April 2009 note from the Veteran's private neurosurgeon, was submitted since the last RO adjudication.  However, this evidence is cumulative and duplicative of the evidence associated with the file prior to the June 2013 RO adjudication.  See e.g. April 2009 surgery recommendation report from private neurosurgeon.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits without prejudice to the Veteran. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records and service personnel records, VA examination reports, private treatment records, and lay statements have been associated with the record.  

In February 2008, October 2009, and January 2010, VA provided the Veteran with examinations and obtained medical opinions addressing the severity of the Veteran's lumbosacral strain and its manifestations, and, with respect to the January 2010 opinion, addressing the issue of individual employability.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the lumbosacral strain disability and its manifestations, to include radiculopathy and employability.  They were each conducted after a review of the claims file and with a history obtained from the Veteran.  Diagnostic testing was reviewed, and physical testing was performed.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

Pursuant to Board remands in December 2011 and December 2012, VA afforded the Veteran a medical examination in February 2012, and obtained medical opinions in February 2012 and December 2012 addressing the severity of the Veteran's lumbosacral strain and its manifestations, to include as to the Veteran's employability.  The Board finds this examination and the opinions to be adequate to address the Veteran's employability prior to January 30, 2010.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and her knowledge of medical principles.  In June 2013, the RO issued a statement of the case on the issue of earlier effective date for right lower extremity radiculopathy evaluated at 20 percent disabling.  Thus, the Board finds that the RO substantially complied with instructions of both the Board's remand.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Analysis

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Earlier Effective Date for TDIU

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, prior to January 30, 2010, the Veteran's service-connected disabilities were: lumbosacral strain, evaluated at 10 percent from July 1, 1993, at 20 percent from November 2, 2007, at 100 percent for temporary convalescence from April 21, 2009, and at 20 percent from July 1, 2009.  Radiculopathy of the right lower extremity was evaluated at 10 percent from November 2, 2007, at 20 percent from October 3, 2009 (a subject of this appeal), and at 40 percent from January 30, 2010.  Radiculopathy of the left lower extremity was evaluated at 10 percent from October 3, 2009, and at 20 percent from January 30, 2010.  Finally, bilateral hearing loss was evaluated at 0 percent from July 1, 1993.  The combined evaluations were: 10 percent from July 1, 1993; 30 percent from November 2, 2007; 100 percent for convalescence from April 21, 2009; 30 percent from July 1, 2009; 50 percent from October 3, 2009; and 70 percent from January 30, 2010.  As is apparent from the foregoing, the minimum schedular criteria for TDIU were not met prior to January 30, 2010.  Therefore, the only basis for the assignment of an effective date for TDIU prior to January 30, 2010 is on an extraschedular basis.

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.

However, being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001). 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id. 

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board finds that the evidence of record is insufficient to show that the Veteran was unable to secure or follow a substantially gainful occupation because of his service-connected disabilities prior to January 30, 2010, such that a referral is warranted for consideration of an extraschedular rating. 

As an initial matter, the Veteran has argued that his service-connected spine disabilities rendered him unable to maintain gainful employment as of April 2009, and that his symptoms caused him to leave his employment as a dentist in 2005. The Board notes at the outset that the Veteran is competent to report the symptoms of his spine disability, Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board may evaluate the credibility and probative value of the Veteran's reports.  

The record shows that a January 2010 VA examination concluded that despite the presence of pain behavior the Veteran has an obvious significant disability with his lower back, evidenced by atrophy in the lower extremities and abnormal reflexes on examination.  The examiner concluded, therefore, that the Veteran "remains incapable of physical or sedentary employment at this time."

Upon Board remand, a February 2012 VA examination was conducted in which the VA examiner found numerous inconsistencies between the Veteran's statements and the examiner's observations.  Therein, the examiner stated, as to unemployability, that about ten months after VA granted TDIU, the Veteran was still functional, and she opined that the Veteran's back condition should not preclude gainful sedentary occupation even if he is unable to return to dentistry.  The examiner further reported that the Veteran stated that he spent most of his time at home seated, with short periods of walking around for exercise, which, she noted, describes many sedentary office jobs.  

In a December 2012 clarifying opinion, the examiner opined that between July 1 2009, and January 30, 2010, the Veteran was less likely as not (less than 50 percent probability) unable to secure or follow a substantially gainful occupation as a result of service connected disabilities taking into consideration his work experience and educational background.  The examiner's rationale was that there is no indication of any complications from the Veteran's April 2009 surgery, which required only one day's hospital stay, and that the Veteran received physical rehabilitation therapies and discharged with a notation that he was independent with transfers.  The examiner's rationale further stated that a note in August 2009 by Dr. C. indicated that the Veteran was walking with a cane/walker and reported that "he now can squat with the help of the cane and walker."  Therefore, the examiner opined, sedentary employment should not have been precluded between July 1, 2009, and January 30, 2010.  The examiner listed examples of such sedentary employment as including secretarial work, receptionist, scheduler, chart reviewer, data entry, in person or telephone interviewer, history taker.  She opined that all of these occupations would be well within the Veteran's capabilities considering his educational background, intelligence, and organizational and communication skills, as a dentistry degree and practice of such implies a certain level of intelligence.  The examiner also noted that during the examination, the Veteran exhibited excellent communication skills, normal thought processes, good social interaction, and normal functional capabilities of the bilateral upper extremities.  Therefore, according to the examiner, "by history and exam[ination, the] Veteran would have been capable of performing the duties of the above listed sedentary positions."

Based on the foregoing, the Board finds the credible and probative evidence that the Veteran is employable prior to January 30, 2010 outweighs the credible and probative evidence that the Veteran was not employable during that period.  The February 2012 and December 2012 VA medical opinions find that, between July 1, 2009, and January 30, 2010, the Veteran was less likely than not able to secure or follow substantially gainful employment as a result of service-connected disabilities.  

Although the January 2010 medical opinion found the Veteran to be unemployable, the Board assigns greater weight to the December 2012 medical opinion because it is clear that the examiner therein evaluated a time period extending at least as far back as July 1, 2009.  The use of the term "remains" in the January 2010 opinion is somewhat vague as to time period, especially considering there had not been a finding that the Veteran was unemployable prior to the examination.  Furthermore, there is little rationale given for why the disability would restrict even sedentary employment.  On the other hand, the December 2012 opinion provided detailed rationale, was well reasoned, and was rendered by an examiner with over 30 years' experience assessing back and neuromuscular problems.  Thus, the Board finds the probative weight of the December 2012 opinion to be greater than the probative weight of the January 2010 opinion.  

With respect to the Veteran's lay contentions that he is entitled to an extraschedular rating and that he is unemployable prior to January 30, 2010, the Board finds the December 2012 medical opinion to be more credible and of higher probative weight than those contentions.  

Based on the foregoing, the Board finds that, prior to January 30, 2010, the preponderance of the evidence is against a finding that the Veteran was unemployable, and therefore referral for a TDIU evaluation on an extra-schedular basis is not warranted.  As there is no other possible basis for an effective date for TDIU prior to January 30, 2010, the claim is denied.  In reaching the decisions, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the Veteran's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Earlier Effective Date for Right Lower Extremity Radiculopathy

The Veteran claims he is entitled to an effective date earlier than October 3, 2009, for a 20 percent evaluation of right lower extremity radiculopathy.  Since the Veteran filed his claim on this issue in December 2007, to receive an effective date earlier than October 3, 2009, it must be factually ascertainable that an increase in disability had occurred prior to then.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The service-connected low back disability manifested by radiculopathy of the right lower extremity is rated under Diagnostic Code 8520 based on impairment of the sciatic nerve.  Under Diagnostic Code 8520, the criterion for a 10 percent rating is mild incomplete paralysis. 

The next higher, 20 percent, rating under Diagnostic Code 8520 pertains to moderate incomplete paralysis; moderately severe incomplete paralysis warrants a higher 40 percent rating; and severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.

With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A note which precedes the rating criteria provides that when the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in the applicable regulation will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

In this case, November 2007 private treatment records show the Veteran reporting right leg pain numbness and weakness which had improved significantly since its sudden onset while gardening one to two weeks prior for which the Veteran was taken to the hospital.  The private treatment records show 5/5 motor strength in bilateral upper and lower extremities except for right iliopsoas at 4+/5.  Sensation was intact to pinprick and light touch throughout.  Gait was steady with a cane.  Deep tendon reflexes were 1+ and symmetric.

At an initial private physical therapy evaluation in January 2008, the Veteran complained of severe low back pain with right leg extremity numbness to the calf.  He reported walking the dog one mile per day, cutting grass with a riding mower, and performing limited and painful activities of daily living.  He reported having three months of constant moderate to severe lumbar and right lower extremity pain and dysfunction.  An examination showed right lower extremity (RLE) strength of 3+/5, except right dorsiflexors at 3/5.  RLE sensation was impaired, reflexes were absent, right foot drop was present.  A February 2008 physical therapy progress note indicates the Veteran was walking with decreased right leg pain.  Numbness was still present.

The February 2008 VA examination with respect to the RLE showed positive findings for numbness, paresthesias, and leg or foot weakness.  Radiation in the RLE was described as numbness and intermittent shooting pain.  The examination report indicated the Veteran was able to walk about 3/4 mile.  There was no atrophy, guarding, pain with motion, or weakness.  The report noted the Veteran uses a throwing motion to move the right leg forward when he is ambulating. There was decreased light touch and position sense (1/2).  Muscle tone was normal in the ankle and great toe muscle strength tests.  There was no "abnormal sensation." Plantar and ankle jerk reflexes were decreased (1+).  The examiner noted that the Veteran told him multiple times that he is no longer able to work at his profession of dentistry due to his back problem and associated right leg numbness, but that apparently he was able to do yard work after his retirement.  At the time of the examination, the Veteran reported he was no longer able to work in the yard.

In March 2008 physical therapy notes, the Veteran complained of severe right leg pain, for which the therapist noted "symptoms severe for no known reason."  The notes indicate that the Veteran's movement on and off the treatment table and gait were always improved after each treatment, however regression between treatments remained.  The notes also indicate that the Veteran stated he could walk so much better after treatment.  Right lower extremity reflexes were absent. 

April 2008 physical therapy notes show severe RLE numbness was unchanged. The notes state that the Veteran required additional therapy due to continued severe right leg paresthesia and low back inflexibility.  May 2008 physical therapy notes show the Veteran's right knee buckling, "severe lumbar radiculopathy," RLE strength 3+/5 except R dorsiflexors 3/5, balance and coordination poor to fair, RLE reflex was absent, and the Veteran was ambulating a short distance with a severe antalgic gait and with extreme hyperextension through the right knee in order to keep the knee from buckling.

An April 2009 private treatment record recommending the Veteran have surgery for his back condition shows the Veteran reporting that he had right leg numbness weakness and radicular pain on the right side going down the right leg from medial groin to the ankle, and not so often to the foot.  He also had cramping pain which was intermittent.  He stated that his tingling and numbness and weakness had not improved.  He had physical therapy and had been taking medications without much of any effect.  On examination, motor on the right lower extremity was 4/5 in the quadriceps and the iliopsoas, and 4/5 in the gastrocnemius, EHL and tibialis anterior. Sensation was mildly diminished on the right lower extremity and lateral part of the calf area.  Patellar reflex was 1 in the right side.

In a June 2009 record, post-surgery the Veteran was noted to still have significant numbness and weakness in the right lower extremity.

In an August 2009 private treatment visit, it was noted that since the time of his last visit, he has persistent right leg numbness/weakness and low back pain.  According to the note, his leg pain has completely resolved but he still was getting some cramps in the leg at times.

The October 2009 VA examination acknowledges the Veteran's history of progressive severe right lower extremity weakness and numbness and pain as the main reason for the April 2009 surgery.  The Veteran reported that the right lower extremity strength and numbness had not improved status post-surgery.  On the other hand, he complained of pain in the bilateral lower extremities which had improved since surgery.  The Veteran did, however, report continuing to have pain in both legs when walking distances greater than one block.  On physical examination, the Veteran had  3/5 right knee extension.  Right ankle dorsiflexion and plantar flexion were 4/5 on the right.  Great toe extension was 4/5 on the right.  Patellar tendon reflexes were absent on the right.  Sensation was diminished to light touch in the right medial thigh and in the entire leg but spares the right foot.  The same findings were identified with vibratory sense and pinprick.  Proprioception was intact to the great toes bilaterally.  

In a January 2010 private treatment note, lower extremity strength and sensation was reported as slowly getting worse.  The Veteran was observed to require the use of a walker.

Based on the foregoing, the Board finds that a 20 percent evaluation is warranted beginning January 15, 2008.  When a claimant is awarded compensation, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In Hart v. Mansfield, the Court clarified that staged ratings may be assigned where the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  21 Vet. App. 505, 511 (2007).  Here, the disability has significantly changed.  The decisions of the Court are completely consistent with the United States Code.  Sections 5110(a) and (b) clearly establish that any effective date is ultimately fixed in accordance with the facts found, with consideration of when there was a change and when the claim was filed.  

When determining the degree of impairment due to neurologic dysfunction, the VA is governed by the diagnostic code and the guidance provided in 38 C.F.R. §§ 4.120, 4.123, 4.124 and 4.124(a).  Although the claim started prior to January 2008, the facts established that the manifestations were primarily sensory, with minimal weakness of the iliopsoas and normal strength of the other tested areas; thus warranting a finding of no more than mild neuropathy.  However, beginning in January, there was evidence of pain, radiating pain, and, more importantly, strength measured as either 3+/5 or 3/5.  At this point, it could no longer be considered primarily mild in degree when the guidance provided in section 4.120, 4.123, 4.124 and 4.124(a) is followed.  Subsequent examinations in 2008 merely tend to confirm the January 2008 findings.

Consequently, when reconciling the various reports into a consistent picture, see 38 C.F.R. § 4.2(2014), and choosing the higher evaluation between mild and moderate neuropathy, the Board finds the Veteran's symptoms since January 2008 represent a moderate degree of impairment.  Beginning January 15, 2008, and at least through his surgery in April 2009, the Veteran had persistent decreased to absent reflexes, pain, decreased sensation and weakness.  Accordingly, a 20 percent evaluation is warranted.


ORDER

An effective date earlier than January 30, 2010, for TDIU is denied.

An effective date of January 15, 2008, and no earlier, for a 20 percent evaluation of right lower extremity radiculopathy is granted.


REMAND

In an August 2013 correspondence, the RO notified the Veteran of a reduction in dependency allowance compensation payments due to the Veteran's daughter accepting Dependents' Education Benefits (DEA) pursuant to 38 U.S.C.A. chapter 35.  In September 2013, the Veteran filed a timely NOD.  To date, no Statement of the Case (SOC) has been issued.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of an SOC.   See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing the issue of whether May 14, 2012 was the proper effective date for the reduction of dependency allowance compensation payments.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


